UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13026 BLYTH, INC. (Exact name of registrant as specified in its charter) DELAWARE 36-2984916 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One East Weaver Street, Greenwich, Connecticut 06831 (Address of principal executive offices) (Zip Code) (203) 661-1926 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 8,806,987 Common Shares as of May 31, 2010 Return to Top BLYTH, INC. INDEX Page Part I.Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets 3 Consolidated Statements of Earnings 4 Consolidated Statements of Stockholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27-28 Item 4. Controls and Procedures 29 Part II.Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults upon Senior Securities 31 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 2 Return to Top Part I.FINANCIALINFORMATION Item I.FINANCIAL STATEMENTS BLYTH, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, January 31, (In thousands, except share and per share data) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful receivables of $1,860 and $2,243, respectively Inventories Prepaid and other Deferred income taxes Total current assets Property, plant and equipment, at cost: Less accumulated depreciation of $203,774 and $202,808, respectively Other assets: Investments Goodwill Other intangible assets, net of accumulated amortization of $12,538 and $12,254, respectively Other assets Total other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued expenses Dividends payable Income taxes payable Total current liabilities Deferred income taxes Long-term debt, less current maturities Other liabilities Commitments and contingencies - - Redeemable noncontrolling interest ) ) Stockholders' equity: Preferred stock - authorized 10,000,000 shares of $0.01 par value; no shares issued - - Common stock - authorized 50,000,000 shares of $0.02 par value; issued 12,782,565 shares and 12,765,919 shares, respectively Additional contributed capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost,3,976,635 and 3,972,112 shares, respectively ) ) Total stockholders' equity Noncontrolling interest 23 3 Totalequity Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 3 Return to Top BLYTH, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three months ended April 30 (In thousands, except per share data) Net sales $ $ Cost of goods sold Gross profit Selling Administrative and other Total operating expense Operating profit Other expense (income): Interest expense Interest income ) ) Foreign exchange and other ) ) Total other expense Earnings before income taxes Income tax expense Net earnings Net loss attributable to the noncontrolling interests ) ) Net earnings attributable to Blyth, Inc. Less: Accretion of redeemable noncontrolling interest in excess of fair value - Net earnings attributable to Blyth, Inc. common stockholders $ $ Basic: Net earnings attributable per Blyth, Inc. common share $ $ Weighted average number of shares outstanding Diluted: Net earnings attributable per Blyth, Inc. common share $ $ Weighted average number of shares outstanding Cash dividend declared per share $ $ The accompanying notes are an integral part of these financial statements. 4 Return to Top BLYTH, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Blyth, Inc.'s Stockholders Accumulated Redeemable Additional Other Noncontrolling Common Contributed Retained Comprehensive Treasury Noncontrolling Total Interest Comprehensive Stock Capital Earnings Income (Loss) Stock Interest Equity (Temporary Equity) Income (Loss) For the three months ended April 30, 2009: Balance, February 1, 2009 $ ) $
